Mr. President of the General Assembly,
Mr. Secretary General,
Excellences,
Ladies and Gentlemen,
Our unusual gathering today proves that the ongoing COVID-19 pandemic changed the world as we know it. But this online form is an evidence we can adapt and act.
75 years ago, this organization was built on a simple idea that the benefits of cooperation always prevail over selfishness and conflict. Today, we need this idea to become a reality more urgently than ever.
The COVID-19 pandemic has quickly become a truly global threat. And it is far from over. But we already learned a lesson: We cannot go back to business as usual.
The COVID crisis exposed our weaknesses and vulnerabilities. Those already on the brink of poverty have been left poor. Those with difficult access to health care have found themselves helpless. And those with limited access to education have lost their hope for better future. Even stable and developed states faced great economic and social difficulties.
One of the most important lessons that we learned during the first months of COVID-19 is that ordinary people can achieve extraordinary things if they are led by SOLIDARITY and compassion. People around the world understood that responsible behaviour can save lives, even if it meant limitation of their own comfort. That they need to take their share of responsibility in protecting themselves and the others. I would even dare to say that this pandemic crisis brought the best out of us.
It is our responsibility as leaders to apply the same among nations. That's why we need true globalization of compassion. In concrete terms: we must not allow the development and production of vaccine and medical supplies to become yet another global competition. Because these are essential, life-saving commodities. And as such, their provision should be a sign of humanity, not a matter of economic profit. That is why we need to share information and foster partnerships among scientists, manufacturers and governments. And to provide to vaccine to anyone on this planet, regardless, whether they can afford it or not.
If we are to be successful in averting any crisis, we need RESPONSIBLE LEADERSHIP. Because ultimately it is the responsibility of governments and political leaders to make decisions that are based on facts and knowledge, and not on political calculations or selfish interests of those in power. Because the opposite — incompetence, disinformation or populism — has fatal consequences.
Responsible leadership also means willingness to seethe common global interest. To preserve the best of existing architecture of international organizations and regimes of cooperation. Because these are often the drivers of effective solutions. I know that their work is not always perfect. But instead of resenting or defunding them, we need to find ways of how to improve them.
And finally, the TRUST. The confidence of citizens in what their governments are doing is right. People need to know that they are protected and are not lied to.
The guardians of these principles must be the free and independent media, renowned experts and scientists, and active civil society. And our responsibility is to create an environment where they can work freely. If we are to attack them, we undermine our own ability to solve problems collectively. And we make our societies more vulnerable, including to disinformation and hoaxes, which have proven to be especially dangerous when they are related to health issues.
That is why we must not allow any crisis to become an excuse for suppressing human rights and liberties. We must make sure that any limitations must be proportionate, time-limited and legally sound. And these principles must be applied universally.
Unfortunately, this is not always the case. Too often we see situations in the world, when people are intimidated, beaten or even threatened on their lives. Just as we recently saw in Belarus, or in the case of Alexei Navalnyj, and in many other cases. And only because they stood up for their rights. The spread of authoritarian disease is a threat to all of us.
Ladies and Gentlemen,
There is one more remarkable lesson from COVID-19. We often hear that certain changes are impossible, or that it takes years to make them. This time, it was different.
It is the experience of how much and how quickly we can achieve if only we are willing to realise the common threat, change our behaviour and work together in order to prevent it. If we did it vis-a-vis COVID-19, we can do it also when it comes to other global threats, as well.
Most notably the climate change, which is undoubtedly the greatest threat to our common future. Experts estimate, that by 2100 the climate change will be five times as deadly as COVID-19. We have been able to organize ourselves and create over 20 parallel teams worldwide to develop anti-COVID vaccine, because we lacked the so much needed knowledge. In climate change, we all know what to do. We just need to show a genuine will and act together, as one. To make it a real priority. And to let the science, innovations, but also solidarity and compassion lead the way.
Ladies and Gentlemen,
Let's make this lesson from COVID-19 the basis for our action in the future. Just like 75 years ago, the lesson of two world wars led to the universal commitment among nations to solve their disputes peacefully and to work together.
Let us renew this commitment among us, and even take it further — along the mentioned principles of solidarity, responsibility and trust, and with the same resolve to act as we have shown during the current pandemic. Then, we can change any threat — be it COVID-19 or climate change — into an opportunity for the benefit of all.
Thank you.